ON PETITION EOR REHEARING.
Beard, Justice.
Counsel for defendants in error have filed a petition for a rehearing in this case and urge two grounds therefor. First: *292the failure of the court to specifically state in its opinion that a motion to strike the bill of exceptions from the files and to dismiss the proceeding in error was denied; and, Second: that the evidence does not sustain the conclusion announced in the opinion. We should have stated in the . opinion that the motion to strike was denied. The cause was pending in the district court of Big Horn county, in the Fifth Judicial District, and on the judge of that district being disqualified the judge of another district was called in to try the case. After judgment was rendered a motion for a new trial was filed, and by consent of parties was heard and determined by the judge who tried the cause, at chambers in his own district. After the overruling of the motion for a new trial the plaintiff in error presented-a bill of exceptions to the judge who tried the cause, which was allowed and made part of the record and is so certified to this court by the clerk of the district court. The motion to strike the bill from the files is based on the ground that no order was made giving the plaintiff in error time within which to present the bill for allowance. It is not claimed that the bill was not presented for allowance within the time the court might have granted had time been asked for that purpose, and it was presented before the first day of the succeeding term; but the contention and only contention is that it was necessary to ask for and procure an order granting time. We think the case comes clearly within the provisions of- Sections 4463, 4464, 4465, 4466 and 4467, Compiled Statutes 1910, by the terms of which the judge is authorized at chambers and in vacation wherever he may be in the state to pass upon a motion for a new trial; and any party desiring to appeal from the decision so made shall have the right to do so without excepting to such order and decision; and shall have at least sixty days, and until the first day of the succeeding term should such day be more than sixty days distant, in which to present for allowance his bill of exceptions showing the errors complained of, without the making of any order by the court or judge allowing him such time. These provisions *293are made to apply to the judge of another district called in to try a case. The bill in this case having been presented strictly within the provisions of this statute and being such a case as is therein provided for, the motion to strike it from the files was denied.
The case is unlike Palmer v. State, 157 Pac. 695, cited by counsel. In that case no bill of exceptions was ever filed in this court, and the record did not disclose that one had ever been presented for allowance or allowed. In this case the bill was presented and allowed and the judge certified that it “was presented within the time provided by law,” which as we understand the statute was true.
Upon the other ground urged for a rehearing we have to say, that we gave to the evidence very full and careful consideration and were unanimously of the opinion that it was insufficient to sustain the contention that the will was procured by undue influence. Upon further consideration and consultation we are still of that opinion. The case was presented in an elaborate brief and fully argued orally, and we are convinced that little, if anything, could be added thereto by a reargument. A rehearing is denied.

Rehearing denied.

Potter, C. J., and Scott, J., concur.